Exhibit 10.14

EXECUTION COPY

AMENDMENT NO. 1 TO LIMITED FORBEARANCE AGREEMENT

This Amendment No. 1 to the Limited Forbearance Agreement (this “Amendment”) is
made this 28th day of September 2015 by and among VALERITAS, INC., a Delaware
corporation (the “Borrower”), VALERITAS HOLDINGS, LLC, a Delaware limited
liability company (“Parent”) and VALERITAS SECURITY CORPORATION, each as a
Guarantor (as such term is defined in the Credit Agreement) and the undersigned
Lenders.

RECITALS

A. The Borrower, Parent, the other Guarantors, the Control Agent and the other
Lenders signatory thereto have entered into that certain Amended and Restated
Term Loan Agreement dated as of August 5, 2014 (as amended from time to time,
the “Credit Agreement” and together with all other agreements, instruments and
documents executed in connection therewith, the “Loan Documents”).

B. As of May 18, 2015, certain Events of Default (as that term is defined in the
Credit Agreement) had occurred and were continuing. Notwithstanding the
existence of the Events of Default, the Borrower and the Guarantors requested
that the Lenders temporarily forbear from exercising certain rights or remedies
with respect to such Events of Default (and only with respect thereto).

C. Accordingly, the Borrower, Guarantors, Control Agent and Lenders entered into
a Limited Forbearance Agreement, dated as of May 18, 2015 (the “Forbearance
Agreement”) pursuant to which, subject to the terms and conditions of the
Forbearance Agreement, the Lenders and the Control Agent agreed to temporarily
forbear from exercising their rights and remedies under the Credit Agreement
with respect to the Designated Defaults. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Forbearance Agreement.

D. At the request of the Borrower and Guarantors, subject to the terms and
conditions set forth herein, and without waiving any existing or future rights
or remedies that the Lenders or Control Agent may have against the Borrower or
Guarantors, and without creating a custom or course of dealing among the
parties, the Control Agent and the other Lenders are willing to amend and extend
the Forbearance Agreement and forbear from exercising certain of their
default-related rights and remedies against the Borrower and the Guarantors with
respect to the Designated Defaults (and only with respect thereto).

E. This Amendment shall constitute a Loan Document, and these Recitals shall be
construed as part of this Amendment.



--------------------------------------------------------------------------------

EXECUTION COPY

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and in consideration of the premises and the mutual
covenants contained herein, subject to the satisfaction of the conditions
described in Section 3 hereof, the parties hereto hereby agree as follows:

SECTION 1. AMENDMENT TO FORBEARANCE AGREEMENT

This Amendment shall become effective on the date that each of the conditions
set forth in Section 3 hereof are satisfied (the “Effective Date”) and the
Forbearance Agreement shall be deemed amended as follows:

1.1 Exhibit A to the Forbearance Agreement shall be deleted in its entirety and
replaced with Exhibit A attached hereto.

1.2 Section 3(a) of the Forbearance Agreement is hereby deleted in its entirety
and replaced with the following:

SECTION 3. Forbearance

(a) As used herein, the term “Forbearance Period” shall mean the period
commencing on the date hereof and ending on the earlier to occur of
(i) October 30, 2015 (5:00 p.m. Central time) and (ii) the occurrence of any one
or more of the following events:

(A) the occurrence of any default or Event of Default under the Credit Agreement
or the other Loan Documents (including, for the avoidance of doubt, the Waiver
Agreement), other than the Designated Defaults, or any Designated Default either
is repeated or worsens;

(B) any failure by any Credit Party to timely comply with any other term,
condition or provision contained in this Agreement, whether or not notice is
given of such failure, after giving effect to any notice, lapse of time or both;

(C) any representation made by any Credit Party in this Agreement or the other
Loan Documents proves to be incorrect or misleading (or more incorrect or
misleading) in any material respect as of the date when made; and

(D) any Material Adverse Effect (other than any Designated Default, except to
the extent that any Designated Default either is repeated or worsens) shall
occur as determined by Control Agent (after giving effect to the financial
condition of the Borrower and the other Credit Parties as of the date hereof);

(E) Any failure by any Credit Party to timely comply with any term, condition or
provision contained in the documents evidencing the Second Bridge Equity
Financing, whether or not notice is given of such failure, after giving effect
to an notice, lapse of time or both.

The occurrence of any of the events set forth in clauses (A) through (E) above
shall constitute an immediate Event of Default under the Credit Agreement and
the other Loan Documents.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.3 Section 4(b)(i) of the Forbearance Agreement is hereby deleted in its
entirety and replaced with the following:

(b) Permitted Expenditures.

(i) Attached hereto as Exhibit B is a draft 13-week detailed expense statement
containing a projection of cash receipts and disbursements for the period
reflected thereon, a final version of which shall be delivered to the Control
Agent and the other Lenders on or before September 30, 2015 (as set forth
thereon or as modified in accordance with the terms of this Agreement, the
“Budgeted Cash Flow”). The Borrower represents and warrants that such Budgeted
Cash Flow (and each modification thereof) was prepared in good faith in
accordance with GAAP consistently applied (using reasonable and conservative
assumptions and estimates) and contains only those expenditures that are
necessary to avoid immediate or irreparable harm to the Collateral and as are
necessary and reasonable for the Borrower to preserve the going-concern value of
the Borrower’s business during the Forbearance Period. The Borrower may modify
the Budgeted Cash Flow upon the prior written consent of the Control Agent and
the Majority Lenders so long as the Borrower’s total expenditures do not exceed
the aggregate funds approved in the Budgeted Cash Flow.

1.4 Section 4(e) of the Forbearance Agreement is hereby deleted in its entirety
and replaced with the following:

(e) Use of Valeritas Security Cash. All cash or cash equivalents in the
Valeritas Security Control Account as of the Effective Date, and all cash or
cash equivalents deposited or transferred into the Valeritas Security Control
Account after the Effective Date shall be hereinafter referred to as the “VSCA
Cash.” Borrower shall be prohibited from using the VSCA Cash to fund the
Budgeted Cash Flow until all other cash in the Borrower’s Control Accounts and
the proceeds of the Second Bridge Equity Financing have been used in full.

1.5 Section 4(n) of the Forbearance Agreement shall be supplemented by adding
the following at the end of Section 4(n):

(n) Second Bridge Equity Financing. By no later than September 30, 2015, the
Borrower shall consummate a transaction for equity financing of no less than $3
million, inclusive of any amounts invested or advanced by the Lenders, (the
“Second Bridge Equity Financing”), pursuant to documentation in form and
substance acceptable to the Majority Lenders. The proceeds resulting from the
Second Bridge Equity Financing (and all cash contained in the Borrowers’ Control
Accounts other than the VSCA Cash) shall be used by the Credit Parties to fund
the Budgeted Cash Flow and none of the VSCA Cash shall be used until all
proceeds of the Seconded Bridge Equity Financing and cash contained in the other
Control Accounts have been used in accordance with the Budgeted Cash Flow. For
the avoidance of doubt, during the Forbearance Period, no Credit Party shall
make any Restricted Payment on account of such equity, whether directly or
indirectly.

1.6 Section 4(q) of the Forbearance Agreement is hereby deleted in its entirety
and replaced with the following:

(q) Waiver of Default. Subject to the consummation, in accordance with
Section 4(p) hereof, of a Qualified Equity Financing by the Borrower by
October 30, 2015, the Lenders concurrent with the closing of a Qualified Equity
Financing will waive the Designated Defaults.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

Such waiver shall only apply to the Designated Defaults. Upon closing a
Qualified Equity Financing, the Lenders agree to reinstate the Loans upon the
terms set forth in the Credit Agreement and the Loan Documents, provided,
however, that (i) the Credit Parties agree and acknowledge that the Loans will
accrue interest from January 1, 2015 through and including the date a Qualified
Equity Financing is closed at the Post-Default Rate, and that such accrued
interest shall be capitalized as an additional PIK Loan under the Credit
Agreement, to be compounded quarterly as provided in the Credit Agreement, and
such additional PIK Loans shall be evidenced by a separate promissory note
bearing interest at a rate per annum equal to 11.00% from the date a Qualified
Equity Financing is closed and be payable upon the Maturity Date and (ii) in the
event the Loans are reinstated pursuant to this subsection, Valeritas Security
shall, notwithstanding such reinstatement, remain a Subsidiary Guarantor under
the Credit Agreement and other Loan Documents. All calculations of interest,
including without limitation, all interest constituting PIK Loans, shall be
calculated pursuant to Section 4.02 of the Credit Agreement.

SECTION 2. REPRESENTATIONS AND WARRANTIES.

To induce Lenders to enter into this Amendment, the Borrower and Guarantors each
represent and warrant to the Lenders that:

2.1 Representations, Warranties and Covenants. (a) After giving effect to this
Amendment, no representation or warranty of any Credit Party contained in the
Credit Agreement or any of the Loan Documents, including this Amendment, shall
be untrue or incorrect in any material respect as of the date hereof, except to
the extent that such representation or warranty expressly relates to an earlier
date, and (b) no Default or Event of Default (other than the Designated
Defaults) has occurred or is continuing, or would result after giving effect
hereto.

2.2 Authorization, Etc. Each Credit Party has the power and authority to
execute, deliver and perform this Amendment. Each Credit Party has taken all
necessary action (including, without limitation, obtaining approval of its
stockholders, if necessary) to authorize its execution, delivery and performance
of this Amendment. No consent, approval or authorization of, or declaration or
filing with, any Governmental Authority, and no consent of any other Person, is
required in connection with any Credit Party’s execution, delivery and
performance of this Amendment, except for those already duly obtained. This
Amendment has been duly executed and delivered by each Credit Party and
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditor rights generally or by equitable principles relating
to enforceability. No Credit Party’s execution, delivery or performance of this
Amendment (i) contravenes the terms of any of such Credit Party’s organization
documents; (ii) conflicts with or constitutes a violation or breach of, or
constitutes a default under, or results in the creation or imposition of any
Lien (other than pursuant to the Security Documents) upon the property of any
Credit Party by reason of the terms of any material obligation under any
Contract to which such Credit Party is a party (including without limitation
obligations arising from agreements relating to any such Contract to which any
Credit Party is a party or which is binding upon it); or (iii) violates any
Requirement of Law in any material respect.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.3 Acknowledgment of Obligations. Each Credit Party hereby acknowledges,
confirms and agrees that as of April 3, 2015, the Credit Parties are indebted to
the Lenders in respect of the Loans in an aggregate amount no less than the
amounts set-forth in the notice attached in Exhibit C hereto. The foregoing
amounts and all other Obligations under or in connection with the Loans,
together with interest accrued and accruing thereon, and fees, costs, expenses
and other charges now or hereafter payable by the Borrower or any Guarantor to
the Control Agent and the other Lenders (including, without limitation, the
Prepayment Premium, which each Credit Party acknowledges, confirms and agrees is
immediately due and payable in accordance with Section 11.02 of the Credit
Agreement and otherwise pursuant to the Loan Documents), are unconditionally and
immediately due and payable by the Borrower and the Guarantors to the Control
Agent and the other Lenders, without offset, recoupment, defense or counterclaim
of any kind, nature or description whatsoever, all of which (if any exist, and
which the Credit Parties hereby acknowledge do not exist) are hereby waived by
the Credit Parties.

2.4 Security. The Secured Parties’ security interests in the Collateral continue
to be perfected, valid, binding and enforceable first-priority security
interests which secure the Obligations (subject only to the Permitted Liens) and
no tax or judgment liens are currently of record against Borrower or any other
Credit Party. Neither the Borrower nor any Guarantor holds or controls, or will
hold or control during the Forbearance Period, cash or cash equivalents that is
unencumbered and the Borrower and the Guarantors have granted to the Control
Agent and the other Lenders enforceable first-priority security interests on all
of the Borrower’s and the Guarantors’ cash and cash equivalents.

2.5 Acknowledgment of Default. Each Credit Party hereby acknowledges and agrees
that the Designated Defaults have occurred and are continuing as of the date
hereof, each of which constitutes an Event of Default, and, as a result of the
Designated Defaults, as well as any other Defaults or Events of Default that may
exist, the Control Agent and the other Lenders are entitled to exercise any and
all default-related rights and remedies under the Credit Agreement, the other
Loan Documents, and/or applicable law, including without limitation, to
accelerate the Obligations (and have done so as set forth in 0 of the
Forbearance Agreement) or to exercise rights against Collateral and that no
Credit Party has any valid defense to the enforcement of such default-related
rights and remedies. Each Credit Party hereby acknowledges and agrees that the
first to occur of the Designated Defaults occurred no later than January 1, 2015
and have continued to date.

2.6 Acknowledgment of Exercise of Remedies. Each Credit Party hereby
acknowledges, confirms, and agrees that (i) on April 3, 2015, the Control Agent
and the other Lenders duly provided notice to the Borrower that various defaults
and Events of Default (including, without limitation, the Designated Defaults)
had occurred and are continuing, declared all of the Obligations of the Borrower
under the Credit Agreement and all other Loan Documents to be then immediately
due and payable, and terminated the Commitments as of January 1, 2015, and any
other obligations to extend any further credit under any of the Loan Documents;
(ii) such actions by the Control Agent and the other Lenders were a proper
exercise of their rights and remedies, and were made in accordance with the
provisions of the Credit Agreement, the other Loan Documents, and applicable
law; and (iii) payment in full in cash of the Obligations (in the case of the
Loans, at the Redemption Price) is immediately due and payable.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.7 Cash on Hand. Schedule I attached hereto accurately sets forth all cash and
cash equivalents deposited or contained in each Control Account as of the
Effective Date.

SECTION 3. CONDITIONS TO EFFECTIVENESS.

The effectiveness of Section 1 of this Agreement is expressly conditioned upon
the satisfaction and delivery of each of the applicable conditions set forth
below:

3.1 Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance acceptable to the
Lenders:

(a) this Amendment duly executed and delivered by the Borrower and each of the
other parties hereto;

(b) a draft Budgeted Cash Flow in accordance with Section 4(b)(i) hereof;

(c) documentation evidencing the closing, in toto, of the Second Bridge Equity
Financing in accordance with Section 1.5 hereof; and

(d) documentation evidencing the consent by WCAS under Section 7(c) of the
Subordination Agreement to permit Lenders to increase the maximum amount of
Senior Debt by any and all PIK interest that accrues on such Senior Debt.

3.2 No Default. The representations and warranties contained herein shall be
true and correct in all material respects as of the date hereof, and no Default
or Event of Default, other than the Designated Defaults, shall exist on the date
hereof.

3.3 Forbearance Agreement; Consent. The Control Agent shall have received duly
executed copies of (i) this Amendment from the Borrower, each Guarantor and
other Credit Party, the Control Agent and the other Lenders, (ii) the Consent
and Affirmation by WCAS attached hereto, and (iii) a fully executed Amendment
No. 1 to the Subordination Agreement between the Lenders and WCAS in form and
substance acceptable to the Lenders in their sole discretion.

3.4 Expense Reimbursement. The Control Agent and the other Lenders shall have
received reimbursement for all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Control Agent and the other Lenders) in accordance with Section 12.03(a) of the
Credit Agreement.

3.5 Other Further Assurances. The Control Agent shall have received such other
certificates, documents and agreements as the Control Agent may reasonably
request.

SECTION 4. MISCELLANEOUS

4.1 Successors and Assigns. This Amendment shall be binding on and shall inure
to the benefit of the Credit Parties, the Control Agent and the other Lenders
and their respective successors and assigns, except as otherwise provided herein
(none of which include WCAS, who is not a party or a third-party beneficiary of
this Amendment). No Credit Party may assign,

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

delegate, transfer, hypothecate or otherwise convey any of its rights, benefits,
obligations or duties hereunder without the prior written consent of the Control
Agent and the other Lenders. The consent by WCAS included in the signature pages
hereto shall not be deemed a part of this Amendment and shall not, directly or
indirectly, create any obligation or duty of the Control Agent or the other
Lenders to WCAS or any rights, interests, or defenses of WCAS against the
Control Agent or the other Lenders.

4.2 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

4.3 Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

4.4 Conflict of Terms. Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

4.5 Incorporation of Credit Agreement. The provisions contained in Sections
12.09 (Governing Law), 12.10 (Jurisdiction, Service of Process and Venue), 12.11
(Waiver of Jury Trial) and 12.12 (Waiver of Immunity) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety, except with reference to this Agreement rather than the
Credit Agreement.

4.6 Continued Effectiveness. Notwithstanding anything contained in this
Amendment, the terms of this Amendment are not intended to and do not serve to
effect a novation as any of the Loan Documents, including the Forbearance
Agreement. The Loan Documents, including the Forbearance Agreement, remain in
full force and effect and the terms and provisions of the Loan Documents,
including the Forbearance Agreement, are ratified and confirmed as amended by
the terms of this Amendment. This Amendment is only applicable and shall only be
effective in the specific instances and for the specific purposes for which made
or given. Except as specifically provided in this Amendment, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver or
forbearance of any right, power or remedy of the Control Agent or any other
Lender under the Credit Agreement or any of the Loan Documents, or constitute a
consent, waiver or modification with respect to any provision of the Credit
Agreement or any of the Loan Documents which shall remain in full force and
effect. Upon the effectiveness of this Amendment each reference in (i) the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar
import and (ii) any Loan Document, including the Forbearance Agreement, to “the
Agreement” shall, in each case and except as otherwise specifically stated
therein, mean and be a reference to the Credit Agreement as modified hereby.

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.7 Further Assurances. Borrower and each other Credit Party agrees to, and to
cause any other Credit Party to, take all further actions and execute all
further documents as Control Agent may from time to time reasonably request to
carry out the transactions contemplated by this Amendment and all other
agreements executed and delivered in connection herewith.

4.8 Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed signature page to this Amendment by facsimile
or electronic transmission shall be effective as delivery of a manually executed
signature page to this Amendment.

4.9 Warrants. Borrower and the Lenders are party to that certain Consent, Waiver
and Amendment Agreement, dated June 19, 2014 (the “Consent Agreement”), pursuant
to which, among other things, Borrower agreed to issue warrants to purchase
common stock of Borrower (the “Lender Warrants”). The Control Agent and the
Lenders acknowledge and agree that no additional Lender Warrants will be issued
to the Lenders under the Consent Agreement in connection with the consummation
of the Second Bridge Equity Financing.

SECTION 5. Affirmation of Guarantors.

5.1 Each Guarantor hereby acknowledges and agrees that it has reviewed the terms
and provisions of this Amendment and consents to any modification of the Loan
Documents effected pursuant to this Amendment. Each Guarantor hereby confirms to
the Control Agent and the other Secured Parties that, after giving effect to
this Amendment, the Guarantee of such Guarantor and each other Loan Document to
which such Guarantor is a party continues in full force and effect and is the
legal, valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability. Each Guarantor further acknowledges, confirms and agrees that
Control Agent and the other Lenders have and shall continue to have a valid,
enforceable and perfected first-priority lien (subject only to Permitted Liens)
upon and security interest in the Collateral granted to Control Agent and the
other Lenders pursuant to the Loan Documents or otherwise granted to or held by
Control Agent and the other Lenders.

5.2 Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the waivers or modifications to the Credit Agreement or any other
Loan Document effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future waivers or modifications to the
Credit Agreement or any other Loan Document.

[signature pages follow]

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER: VALERITAS, INC. By:   /s/ Kristine Peterson   Name: Kristine Peterson
  Title: CEO

GUARANTORS:

 

VALERITAS HOLDINGS, LLC. By:   /s/ Kristine Peterson   Name: Kristine Peterson  
Title: VALERITAS SECURITY CORPORATION By:   /s/ Kristine Peterson   Name:
Kristine Peterson   Title:

 



--------------------------------------------------------------------------------

EXECUTION COPY

 

LENDERS: CAPITAL ROYALTY PARTNERS II L.P.   By CAPITAL ROYALTY PARTNERS II GP
L.P., its General Partner     By CAPITAL ROYALTY PARTNERS II GP LLC, its General
Partner By:    /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized
Signatory PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.   By PARALLEL
INVESTMENT OPPORTUNITIES PARTNERS II GP L.P., its General Partner     By
PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner By:   
/s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory CAPITAL
ROYALTY PARTNERS II-PARALLEL FUND “A” L.P.   By CAPITAL ROYALTY PARTNERS
II-PARALLEL FUND “A” GP L.P., its General Partner     By CAPITAL ROYALTY
PARTNERS II-PARALLEL FUND “A” GP LLC, its General Partner By:    /s/ Nathan
Hukill   Name: Nathan Hukill   Title: Authorized Signatory

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.   By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP L.P., its General Partner     By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner By:    /s/ Nathan Hukill   Name: Nathan
Hukill   Title: Authorized Signatory   WITNESS: /s/ Nicole Nesson  

Name: Nicole Nesson

CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P.   By CAPITAL
ROYALTY PARTNERS II (CAYMAN) GP L.P., its General Partner     By CAPITAL ROYALTY
PARTNERS II (CAYMAN) GP LLC, its General Partner By:    /s/ Nathan Hukill  
Name: Nathan Hukill   Title: Authorized Signatory   WITNESS: /s/ Nicole Nesson  

Name: Nicole Nesson

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

CONSENT AND AFFIRMATION OF AMENDMENT NO. 1 TO FORBEARANCE

AGREEMENT BY WCAS

As an accommodation to the Borrower and without directly or indirectly creating
any obligations or duties of the Control Agent or any other Lender to WCAS or
any rights or defenses by WCAS against the Control Agent or any other Lender,
WCAS hereby acknowledges and consents to any modification of the Loan Documents
effected pursuant to the Amendment No. 1 to the Limited Forbearance Agreement
(the “Amendment”) dated as of September 28, 2015 by and among Valeritas, Inc., a
Delaware corporation, each of the Guarantors party thereto and the Lenders party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the same meanings assigned thereto in the Amendment. Notwithstanding
anything herein to the contrary, nothing in the Amendment shall be deemed to
violate, breach, modify, adversely affect, or otherwise infringe the terms of
the Subordination Agreement, and WCAS hereby confirms to the Control Agent and
the other Lenders that, after giving effect to the Amendment, the Subordination
Agreement continues in full force and effect, as amended by the Amendment No. 1
to the Subordination Agreement, dated of even date herewith, and is the legal,
valid and binding obligation of WCAS, enforceable against WCAS in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability. WCAS
further acknowledges, confirms and agrees that (i) the Subordinated Debt (to the
extent it remains outstanding Indebtedness) is and shall remain subordinate in
right and time of payment to payment in full of the Senior, and (ii) WCAS has
not and shall not obtain any security interests in the Collateral to secure the
Subordinated Debt, in each case in accordance with and on the terms and
conditions set forth in the Subordination Agreement. For the avoidance of doubt,
no party should rely in any way upon this Consent and Affirmation, as a consent,
acknowledgement or undertaking of any kind by WCAS to participate in the equity
financing contemplated by Section 4(n) of the Forbearance Agreement as amended
by Section 1.5 of this Amendment.

 

SUBORDINATED CREDITOR: WCAS CAPITAL PARTNERS IV, L.P. By:   /s/ Sean M. Traynor
  Name: Sean M. Traynor   Title:

 



--------------------------------------------------------------------------------

SCHEDULE I

CONTROL ACCOUNT BALANCES



--------------------------------------------------------------------------------

Valeritas, Inc

Cash Position September 19, 2015

 

SVB

   $ 4,039,575   

State Street

   $ 1,626   

State Street—Security Corp

   $ 1,000      

 

 

 

Unencumbered Cash

   $ 4,042,201   

Restricted Cash—Cap Royalty

     500,000 (a) 

Restricted Cash—Amex

     504,000 (b)    

 

 

 

Total Cash and Cash Equivalents

   $ 5,046,201      

 

 

 

 

(a) per Series AA agreement with Cap Royalty, reserved for Cap Royalty related
legal and shut-down costs

(b) secured deposit for Amex Corporate Card program



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT A

DESIGNATED DEFAULTS

1. The occurrence of a Material Adverse Change in violation of Section 11.01(1)
of the Credit Agreement, including without limitation by reason of (a) the
failure of the Borrower to conduct an initial public offering as anticipated,
without providing any adequate and feasible alternative source of equity or
other liquidity; (b) the failure of the Borrower to maintain reasonably adequate
operating cash and working capital, including without limitation by reason of
notice that the Lenders received from the Borrower’s investment bankers that the
Borrower has only approximately $9 million in cash remaining and that the
Borrower is chronically operating at a negative cash-flow basis and is spending
net operating cash at a rate of approximately $4 million per month; (c) the
failure of the Borrower to raise additional capital from its existing
shareholders and notice that the Lenders received that the Borrower’s existing
shareholders do not intend to invest further in or otherwise finance the
Borrower; and (d) the Borrower’s inability to be able to provide adequate
assurance of its making its interest payment due on March 31, 2015.

2. The failure of the Borrower to timely pay interest due on March 31, 2015, in
violation of Section 11.01(b) of the Credit Agreement.

3. The failure of the Borrower to provide adequate assurances that it will
continue to maintain a minimum daily balance of cash and Permitted Cash
Equivalent Investments of at least the amounts required under Section 10.02 of
the Credit Agreement.

4. The failure of the Borrower to provide adequate assurances that it is or will
remain solvent and will not violate Section 11.01(h) of the Credit Agreement.

5. The failure of the Borrower to comply with Section 7 of the Waiver Agreement,
including without limitation by reason of the Borrower’s failure (a) to timely
conduct an initial public offering, (b) to timely complete a private financing
in the amounts required in Section 7(ii) of the Waiver Agreement, and (c) to
timely complete a strategic investment by a publicly listed company in the
Borrower in the amount required in Section 7(iii) of the Waiver Agreement.

6. The failure of the Borrower to comply with Section 10.01(a)(ii) of the Credit
Agreement, in violation of Section 11.01(d) of the Credit Agreement, by reason
of the Borrower’s failure, during the twelve-month period beginning on
January 1, 2014, to have at least $25 million in Revenue (which failure is not
deemed to have been waived due to the failure of the Borrower to satisfy the
condition described in paragraph 5 above).

Notwithstanding the foregoing, the Designated Defaults identified above
constitute “Designated Defaults” under this Agreement solely at the level,
amount, or degree of such factors constituting defaults as of March 31, 2015,
and any repeat or worsening of such Designated Defaults shall constitute new
Events of Default under the Credit Agreement and the other Loan Documents and
shall not constitute “Designated Defaults” hereunder.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT B

BUDGETED CASHFLOW

 

16



--------------------------------------------------------------------------------

Valeritas, Inc.

Cash Forecast—Inflows & Outflows

 

    fcst     Actual     fcst     Actual     fcst     Actual     o     Actual    
0     Actual     1     2     3     4  

Week Ended LOGO [g180550page367.jpg]

  8/22/15     8/22/15     8/29/15     8/29/15     9/5/15     9/5/15     9/12/15
    9/12/15     9/19/15     9/19/15     9/26/15     10/3/15     10/10/15    
10/17/15  

Sources

                           

Gross Receipts

    751        598        495        506        522        385        430       
462        496        533        497        498        485        568   

Uses

                           

GTN Costs

    —          7        311        457        311        —          75        76
       195        414        300        175        225     

Inventory Purchases/COS

    650        312        339        285        339        113        500       
154        400        12        300        200        575        595   

Consol Spend:

                           

Payroll & Benefits, EE and Contract cost

    —          57        700        1,495        220        258        700     
  646        —          54        700        —          700        —     

Qtrly Bonus Payout

    —          —          —          —          —            —            —     
      —          —          —          —     

T&E

    140        46        140        79        140        68        120        87
       120        129        120        120        100        80   

Rents/Facility Costs

      —            —          0                    160       

Professional Services

    50        —          50        —          50                131        150
       100        50        50   

Other SG&A

    225        320        225        68        225        29        395       
49        150          225        175        345        120     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      1,065        742        1,765        2,384        1,285        468       
1,790        1,011        865        740        1,795        930        1,995   
    845     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Est Cash Outflow

    (314 )      (144 )      (1,270 )      (1,878 )      (763 )      (83 )     
(1,360 )      (548 )      (369 )      (207 )      (1,298 )      (432 )     
(1,510 )      (277 ) 

Cash Funding

                           

Ending Cash Balance

  $ 6,588      $ 6,758      $ 5,488      $ 4,880      $ 4,117      $ 4,797     
$ 3,437      $ 4,249      $ 3,880      $ 4,042      $ 2,744      $ 2,312      $
802      $ 525     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Valeritas, Inc.

Income Statement Forecast

 

    0     Actuals     0     Actuals     0     Actuals     0     Actuals     0  
  Actuals     1     2     3     4  

Week Ended  LOGO [g180550page367.jpg]

  8/22/15     8/22/15     8/29/15     8/29/15     9/5/15     9/5/15     9/12/15
    9/12/15     9/19/15     9/19/15     9/26/15     10/3/15     10/10/15    
10/17/15  

Sales/AR Volume (Kits)

    2,663        1,916        2,663        2,336        2,865        2,252     
  2,865        1,892        2,866        2,416        2,866        2,462       
2,462        2,462   

Revenue Volume (Kits)

    2,663        2,343        2,663        2,190        2,865        2,123     
  2,865        2,892        2,866        2,613        2,866        2,462       
2,462        2,462   

Gross Sales (net of PP discount)

  $ 686      $ 494      $ 686      $ 602      $ 738      $ 580      $ 738      $
488      $ 738      $ 623      $ 738      $ 635      $ 635      $ 635   

Net Price

  $ 5.31      $ 5.35      $ 5.31      $ 5.35      $ 5.31      $ 5.35      $ 5.31
     $ 5.35      $ 5.31      $ 5.35      $ 5.31      $ 5.36      $ 5.36      $
5.36   

Net Revenue

  $ 424      $ 376      $ 424      $ 352      $ 456      $ 341      $ 456      $
464      $ 457      $ 419      $ 457      $ 396      $ 396      $ 396   

GTN Costs

  $ 262      $ 118      $ 262      $ 250      $ 282      $ 240      $ 282      $
23      $ 282      $ 203      $ 282      $ 239      $ 239      $ 239   

Inventory Purchases/COS

  $ 165      $ 145      $ 165      $ 136      $ 178      $ 132      $ 178      $
180      $ 178      $ 162      $ 178      $ 153      $ 153      $ 153   

Production slow-down costs (Providence)

  $ 28      $ 23      $ 28      $ 23      $ 28      $ 23      $ 28      $ 23   
  $ 28      $ 23      $ 28      $ 28      $ 28      $ 28   

Consol Spend:

                           

Salaries & Benefits

  $ 401      $ 401      $ 401      $ 401      $ 401      $ 401      $ 401      $
401      $ 401      $ 401      $ 401      $ 401      $ 401      $ 401   

Stock Comp

  $ 76      $ 76      $ 76      $ 76      $ 63      $ 63      $ 63      $ 63   
  $ 63      $ 63      $ 63      $ 49      $ 49      $ 49   

Contract Labor

  $ 11      $ 4      $ 11      $ 0      $ 11      $ 5      $ 11      $ 5      $
11      $ 3      $ 11      $ 8      $ 8      $ 8   

Bonus and Commissions Accruals

  $ 110      $ 110      $ 110      $ 110      $ 110      $ 110      $ 110      $
110      $ 110      $ 110      $ 110      $ 110      $ 110      $ 110   

Auto Expense

  $ 23      $ 21      $ 23      $ 21      $ 23      $ 21      $ 23      $ 21   
  $ 23      $ 21      $ 23      $ 23      $ 23      $ 23   

T&E

  $ 65      $ 62      $ 65      $ 28      $ 68      $ 35      $ 68      $ 53   
  $ 68      $ 65      $ 68      $ 80      $ 80      $ 80   

Equipment Expense

  $ 3      $ 0      $ 3      $ 0      $ 4      $ 0      $ 4      $ 0      $ 4   
  $ 0      $ 4      $ 3      $ 3      $ 3   

Supplies & Freight

  $ 22      $ 19      $ 22      $ 19      $ 31      $ 15      $ 31      $ 14   
  $ 31      $ 29      $ 31      $ 27      $ 27      $ 27   

Sterilization and Cold Soak

  $ 7      $ 1      $ 7      $ 0      $ 8      $ 0      $ 8      $ 0      $ 8   
  $ 2      $ 8      $ 12      $ 12      $ 12   

Non-revenue V-Go/EZ Fills

  $ 43      $ 0      $ 43      $ 0      $ 46      $ 0      $ 46      $ 0      $
46      $ 0      $ 46      $ 47      $ 47      $ 47   

External Services

  $ 522      $ 427      $ 522      $ 427      $ 428      $ 410      $ 428      $
400      $ 428      $ 346      $ 428      $ 418      $ 418      $ 418   

Facilities

  $ 37      $ 37      $ 37      $ 37      $ 37      $ 37      $ 37      $ 37   
  $ 37      $ 37      $ 37      $ 29      $ 29      $ 29   

Depreciation

  $ 57      $ 57      $ 57      $ 57      $ 57      $ 57      $ 57      $ 57   
  $ 57      $ 57      $ 57      $ 45      $ 45      $ 45   

Administration

  $ 32      $ 32      $ 32      $ 32      $ 32      $ 32      $ 32      $ 32   
  $ 32      $ 32      $ 32      $ 27      $ 27      $ 27     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    $ 1,408      $ 1,246      $ 1,408      $ 1,207      $ 1,317      $ 1,186   
  $ 1,317      $ 1,192      $ 1,317      $ 1,166      $ 1,317      $ 1,277     
$ 1,277      $ 1,277   

Other (Income)/Expense

  $ 149      $ 149      $ 149      $ 149      $ 149      $ 149      $ 149      $
149      $ 150      $ 150      $ 150      $ 120      $ 120      $ 120     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Income

  ($ 1,325 )    ($ 1,187 )    ($ 1,325 )    ($ 1,163 )    ($ 1,215 )    ($ 1,148
)    ($ 1,215 )    ($ 1,078 )    ($ 1,216 )    ($ 1,081 )    ($ 1,216 )    ($
1,182 )    ($ 1,182 )    ($ 1,182 ) 

Cumulative Net Income

  ($ 22,941 )    ($ 22,802 )    ($ 24,128 )    ($ 23,965 )    ($ 25,180 )    ($
25,113 )    ($ 26,328 )    ($ 26,191 )    ($ 27,407 )    ($ 27,272 )    ($
28,488 )    ($ 29,669 )    ($ 30,851 )    ($ 32,033 ) 



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT C

OUTSTANDING AMOUNTS DUE

 

17